DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The election of Group I (with species), without traverse on May 12, 2022, is acknowledged. 





3.	The Preliminary Amendments filed on May 12, 2022 and June 24, 2020, have been received and entered.



Claim Disposition

4.	Claims 8-13, 17-30 and 35-44 have been cancelled.  Claims 1-7, 14-16, 31-34 and 45 are pending. Claims 1-7, 14-16, 31-34 and 45 (in-part) are under examination.  The claims are only being examined to the extent that it pertains to the elected subject matter.




Abstract

5.	The specification is objected to because of the following informalities:
“An object of the present invention is to provide a method for eliminating the hydroxyl group at the 8- position of a urolithin to produce another kind of urolithin, and this object is achieved by a method for producing a second urolithin, comprising [[the Step (a):]] allowing, in a solution containing a first urolithin, a microorganism having an ability to produce the second urolithin from the first urolithin [[to produce the second urolithin from the first urolithin]]”.




Information Disclosure Statement

6.	The Information Disclosure Statements filed on May 12, 2022 and June 24, 2020, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.




Priority
7.	Applicant has claimed foreign priority and provided a copy of the document, however, in order to perfect benefit to the priority document a certified English translation must be provided of the priority document.





Specification Objection

8.	The specification is objected to because of the following informalities:
The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as TWEEN-80, has been noted in this application (see page 29, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. 
Appropriate correction required.



Claim Objections

9.	Claims 1-7, 14-16, 31-34 and 45 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, 
“A method for producing a urolithin from the General Formula (2), comprising:
contacting a solution containing a first urolithin from the General Formula (1), with a microorganism that has ability to produce the second urolithin by eliminating the hydroxyl group at position 8 of the first urolithin, thereby producing another urolithin, wherein the microorganism belongs to the genus Slackia, and wherein R1…..”. See claim 33 with similar language.
For clarity it is suggested that claims 2-7, 14-16, 31-32, 34 and 45 are amended to delete “according to” and instead recite “of” (for example, “The method of claim 1”).
Correction is required. 




Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


                                                                                                                                                                                                        
10.	Claims 1-7, 14-16, 31-34 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a  method for producing a second urolithin represented by a general formula (2) comprising contacting a first urolithin and a microorganism… (see claim 1). The  claimed invention is not adequately described because deposited material is needed for the invention and not adequately defined and the claimed invention encompasses a large variable genu so microorganisms. It is noted that claim 3 provides a specific genus and species, however, does not rectify all the missing information in claim 1. 
The specification at page 3 discloses that, “recently, a microorganism belonging to Gordonibacter urolithinfaciens was isolated and identified as an intestinal bacterium that produces urolithin C, which is a urolithin, from ellagic acid, and a method for producing urolithin C by fermentation of ellagic acid using this intestinal bacterium has been reported (Patent Document 1, Non-patent Document 8). However, the accumulated concentration of urolithin C in the fermentation liquid was only about 2 mg/L, and urolithin A, which is a major ellagic acid metabolite in human, cannot be produced”.[0007] A microorganism belonging to Gordonibacter pamelaeae, which belongs to the genus Gordonibacter, has also been reported to produce urolithin C from ellagic acid. However, production of urolithin A has not been reported. No microorganism, including this microorganism, has been reported to be capable of eliminating the hydroxyl group at the 8-position of a urolithin to produce another kind of urolithin”. Thus, the claimed invention needs to be adequately described.
The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



11.	Claims 1-7, 14-16, 31-34 and 45 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention. The specification does not contain the required information for a deposit. The specification at page 40 for example, disclosed that DC 3563 (NITE BP-02376) strain was deposited. The specification provides the accession number, the depository name and address, the date of deposit and that the deposit was made under the Budapest Treaty. However, no public availability statement was made regarding the deposit. Thus use of the claimed invention requires deposited material, but deposit of material does not ensure that it willreadily be available during the duration of the patent. Applicant's deposit would satisfy the enablement requirements of 35 U.S.C. 112, provided that the following conditions are met. It is noted that the specification on pages 40 and 52-53 mentions deposits, however, no information regarding public availability is provided. Thus, the invention is not adequately described and one skilled in the art would not have access to the necessary materials to be able to practice the claimed invention. Applicant makes reference to the deposit number, however, this is not sufficient to illustrate that the information is publicly available or give the assurance that all of the conditions of 37 CFR 1.801-1.809 have been met. If deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
(A) During the pendency of this application, access to the invention will be afforded tothe Commissioner upon request; 
(B) All restrictions upon availability to the public will be irrevocably removed upongranting of the patent; 
(C) The deposits will be maintained in a public depository for a period of 30 years or 5years after the last request or for the effective life of the patent, whichever is longer;(D) The deposits were viable at the time of deposit; 
(E) The deposits will be replaced if they should ever become non-viable. 
This requirement is necessary when a deposit is made under the provisions of theBudapest Treaty as the Treaty leaves these specific matters to the discretion of each member State. Amendment of the specification to disclose the date of the deposit and the complete name and address of the depository is required. For further information concerning deposit practice, applicants attention is directed to In re Lundark 773 F 2d 1216 227 USPQ CCAFC and 37 CFR 1.801-1.809. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim(s) 1-7, 14-16, 31-34 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selma et al. (2017, of record in the application).
Selma et al. disclose urolithin from ellagitannin and ellagic acid containing (see instant claims 1 and 45 and page 1 of the reference). Selma et al. discuss the production of urolithins A, B and isourolithin A and their health benefits (see claims 1, 5 and 14-16; see page 1).  Selma et al. disclose urolithin from the organism Gordonibacter (see claim 34 and page 1 of the reference).
Selma et al. disclose demonstration of the appearance of urolithin C and A (see instant claims 6-7 and 34; see page 1 of the reference). Selma et al. teach the organism Slackia and the species heliotrinireducens DSM20476 (see FIG 1 of the reference and instant claims 2-4). The method of Selma et al. employs hydroxyl removal (see page 5). Selma et al. does not teach formula one and two per se.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Selma et al. teach the same organism, methodology and produces the same products, thus obvious. Although the chemical structure of formula 1 and 2 are not per se disclosed in the reference based on the disclosed products being the same an ordinal skilled worker can derive the chemical structure which is an inherent or intrinsic property of the product.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



Conclusion

14.	No claims are presently allowable.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652